       Case 1:18-cr-00427-PGG Document 104-8 Filed 07/09/19 Page 1 of 1




Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

I am writing this letter in support of my close friend Michael Bonanno.

My name is James Gillespie. Mike and I have known each other since December 2003. I am a
retired New York City Police Detective. We worked together in uniform on patrol in Greenwich
Village. I was impressed with his calm reassuring demeanor and willingness to help others,
under all circumstances. He was always the first person to offer assistance or aid to both the
general public and his fellow officers. I am proud to have served as his partner in the NYPD and
prouder to call him a friend.

He was instrumental in running many community oriented events, including a senior citizen
roast beef dinner at a local church. Mike lives his life to serve others, sometimes at great
expense to himself . He is a model human being and a true family man. I am not sure how
Michael ended up in this situation but can assure you that he is an upstanding person deserving
of a second chance.
No matter what happens I believe that Michael and his family will continue to have a positive
impact on anyone fortunate enough to come into contact with them.

Respectfully

James Patrick Gillespie
